Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel., Case No.
HECTOR BALDERAS, Attorney General for
the State of New Mexico,

Plaintiff,
v,

GOOGLE LLC, a Delaware limited liability
company,

Defendant.

 

 

COMPLAINT

Plaintiff, State of New Mexico, by and through Hector Balderas, Attorney General for the
State of New Mexico, brings this Complaint against Defendant Google LLC, and alleges as
follows:

NATURE OF THE ACTION

1. Throughout the country, school districts are racing to bring technology into
classrooms and Google has quickly become a dominant player in this space. In just a few years,
Google has infiltrated more than half the nation’s primary- and secondary-schools by offering a
“free” web-based service called G Suite for Education (“Google Education”), which gives
students access to Google’s Gmail, Calendar, Drive, Docs, and other applications.

2. Though Google Education has been marketed to schools, parents, and students as
a free and purely educational tool, the use of Google Education and other Google products comes
at a very real cost that Google purposefully obscures.

3. Google Education is now used by more than 80 million educators and students in

the United States—including more than 25 million who use Google-powered laptops, called
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 2 of 24

“Chromebooks,” in schools—essentially giving Google sole and exclusive access to millions of
students’ digital lives and their personal data. More valuable still, Google has captured
generations of future customers who are trained to use Google’s platform as early as
kindergarten.

4, To drive adoption in more schools—and to alleviate legitimate concerns about its
history of privacy abuses—Google has been making public statements and promises that are
designed to convince parents, teachers, and school officials that Google takes student privacy
seriously and that it only collects education-related data from students using its platform. Google
has also publicly promised never to mine student data for its own commercial purposes.

5. Unfortunately, Google has broken those promises and deliberately deceived
parents and teachers about Google’s commitment to children’s privacy. In direct contradiction of
its numerous assurances that it would protect children’s privacy, Google has used Google
Education to spy on New Mexico children and their families by collecting troves of their
personal information, including:

their physical locations;

websites they visit;

every search term they use in Google’s search engine (and the results
they click on);

the videos they watch on YouTube;

personal contact lists;

voice recordings;

saved passwords; and

other behavioral information.

6. And until April 2014, Google also mined students’ email accounts, extracted
information about them, and used that data—along with the personal information described
above—for advertising purposes.

7. These privacy concerns—and the effects of Google’s misrepresentations and
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 3 of 24

exploitation of information asymmetry between itself, on one hand, and parents and teachers, on
the other—cannot be overstated. While Google publicly positions Google Education as a benign
tool that is an answer to resource-deprived schools nationwide, it secretly uses Google Education
as a means to monitor children while they browse the Internet, including in their private homes,
on their private computers and phones, and on their private networks. This is particularly
conceming considering that teenagers turn to the Internet to search for issues they otherwise
would be too embarrassed or afraid to ask friends, parents, or relatives, such as general health
information, sex education, diet advice, how to deal with bullying, anxiety and depression,
puberty, and more.! In fact, as many as four out of five teenagers turn to the Internet to learn
about health information, such as anxiety, ADHD, and sexually transmitted diseases.”

8. Google is aware of how problematic it is to mine children’s data in a commercial
context. Outside of its Google Education platform, Google forbids children under the age of 13
in the United States from having their own Google accounts.> But Google attempts to get around
this by using Google Education to secretly gain access to troves of information about New
Mexican children that it would not otherwise have.

9. The data Google accumulates is then stored in profiles attributed to each student

and used by Google for its own commercial purposes—as Google itself admitted in response to a

 

: Teens, Health, and Technology: A National Survey, Center on Media and Human

Development, School of Communication, Northwestern University (June 2015),
https://emhd.northwestern.edu/wp-
content/uploads/2015/05/1886_1 SOC ConfReport_TeensHealthTech_051115.pdf.

2 Id.

3 Age Requirements on Google Accounts, Google FAQs,

https://support.google.com/accounts/answer/13504097hl=en (last visited February 20, 2020).
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 4 of 24

Congressional inquiry into the privacy practices associated with Google Education.*

10. Beyond breaking its own promises to respect and safeguard children’s privacy
and exploiting the vulnerability of the parents, educators, and children of New Mexico, Google
brazenly violates federal law prohibiting this very conduct. In 1998, Congress enacted the
Children’s Online Privacy Protection Act, 15 U.S.C. §§ 6501, et seg. (“COPPA”), in response to
a growing concern over the collection of children’s data on the Internet. In passing COPPA,
Congress specifically sought to increase parental involvement in children’s online activities,
ensure children’s safety during their participation in online activities, and most importantly,
protect children’s personal information. Ultimately, Congress enacted COPPA with the specific
goal of placing parents in control over what information is collected from their young children
online.

11. To that end, COPPA requires—in relevant part—that websites and online services
fully and clearly disclose their data collection, use, and disclosure practices, and obtain
“verifiable parental consent” before collecting, using, or disclosing personal information from
children under 13. Further, COPPA requires websites and online services to permit parents to
review all personal information they collect and maintain from children under 13, and to allow
parents to refuse further use or maintenance of those data. Similarly, websites and online services
may not condition a child’s use of a site or service on the collection of more personal
information than is reasonably necessary, and must take reasonable steps to keep confidential

and safe any personal information in its possession.

 

4 Susan Molinari, Vice President, Public Policy and Government Relations, Americas,

Google LLC February 12, 2016 Letter to Senator Al Franken, available at
https://www.eff.org/files/2016/12/14/160216googleresponse.pdf (“Google may use the data from
additional services outside of the GAFE core services for the purposes described in our Privacy
Policy, which include, for example, product improvement and product development.”).
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 5 of 24

12. Google violates its obligations mandated by COPPA. Not only does it use its
Google Education platform to collect children’s personal and sensitive information for its own
commercial purpose without first informing parents, let alone obtaining “verifiable parental
consent,” it also (1) fails to provide parents the ability to meaningfully review or limit the data
collected and used, and (2) conditions use of its product on expansive (and unnecessary)
collection and use of personal information.

13. These practices do not simply violate federal law, nor do they merely impact
children under the age of 13. Covertly monitoring children of a// ages, despite unambiguous
representations to the contrary, violates longstanding rights rooted in the common law, as well as
New Mexico’s statutory prohibitions on unfair, deceptive, and unconscionable business
practices, codified in the New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-1, ef seq.
(“UPA”). And, although not protected by COPPA, educators are likewise victims of Google’s
practices as—in addition to its deceptive promises—Google similarly monitors teachers utilizing
the Google Education platform when they browse the Internet, including in their private homes,
on their private computers and phones, and on their private networks.

14. Accordingly, the State of New Mexico, by and through Hector Balderas, Attorney
General for the State of New Mexico, seeks all appropriate injunctive relief to address, remedy,
and prevent harm to New Mexico residents resulting from Google’s misconduct, as well as civil
penalties, fees, costs, and any other relief this Court deems proper.

PARTIES

15. This action is brought for and on behalf of the sovereign State of New Mexico, by

and through its duly elected Attorney General, Hector Balderas. The Attorney General, as chief

legal officer of the State, is statutorily authorized to initiate and prosecute any and all suits
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 6 of 24

deemed necessary for the protection of the interests and rights of the State. See N.M. Stat. Ann. §
8-5-2 (duties of the Attorney General). Specifically, the Attorney General is authorized to initiate
and prosecute suits to penalize conduct that constitutes an unfair or deceptive trade practice. See
N.M. Stat. Ann. § 57-12-15 (enforcement of UPA). The Attorney General is further empowered
to enforce COPPA via an action filed in federal court. See 15 U.S.C. § 6504 (civil actions by
state attorneys general). The Attorney General is also charged with the duty of guardian of the
public interest, which includes protecting the privacy interests of New Mexico’s citizens and the
welfare of New Mexico’s children online. The State brings this action in its parens patriae
and/or sovereign capacity.

16. Defendant Google LLC is a limited liability company organized and existing
under the laws of the State of Delaware, with its headquarters and principal place of business
located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

JURISDICTION AND VENUE

17. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331, 1337(a), and 1367.

18. This Court has personal jurisdiction over Google pursuant to N.M. Stat. Ann. §
38-1-16 because Google engages in business transactions within the State of New Mexico,
purposefully directs and/or directed its actions toward the State of New Mexico, collects and
uses personal data from students, including those under the age of 13, in New Mexico, and/or has
the requisite minimum contacts within the State of New Mexico needed to permit this Court to
exercise jurisdiction. Further, Google has registered to do business within New Mexico in
accordance with the New Mexico Business Corporation Act, N.M. Stat. Ann. §§ 53-17-1 ef seq.,

which amounts to consent to personal jurisdiction under relevant New Mexico law. See
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 7 of 24

Rodriguez v. Ford Motor Co., --- P.3d ---, 2018 WL 6716038, *11-12 (N.M. Ct. App. Dec. 20,
2018) (finding foreign corporation consented to jurisdiction in New Mexico by registering under
N.M. Stat. Ann. 53-17-11); see also Schmidt v. Navistar, Inc., 2019 WL 1024285, *5-6 (D.N.M.
March 4, 2019) (Slip Op.) (agreeing with Rodriguez).

19. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial
part of the conduct giving rise to the State’s claims occurred in this District, and because Google
transacts business in this District.

FACTUAL BACKGROUND
I. An Overview of G Suite for Education.

20. Google’s G Suite for Education platform (formerly referred to as Google Apps for
Education) is a web-based service marketed by Google as a free service to educational
institutions, including K-12 schools.

21. The G Suite for Education core services are at the heart of Google’s educational
offering to schools and include Gmail (emai!), Calendar, Drive (cloud storage), Docs (word
processing software), Sheets (spreadsheet software), Slides (presentation software), and more.

22. Google also provides Google-powered laptops to schools, called Chromebooks,
which are low-cost laptop computers running on Google’s Chrome OS operating system and
include the Chrome web browser.

23. Over 80 million educators and students now use G Suite for Education and more

than 25 million use Chromebooks in schools, including within New Mexico.°

 

5 All types of Chromebooks for all types of learners, Google, https://blog.google/outreach-

initiatives/education/all-types-chromebooks-all-types-learners/ (last visited February 20, 2020).
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 8 of 24

IL. To Drive Adoption Among Schools, Google Promises to Protect Student Privacy and

Signed on to a Pledge Designed to Convince Parents, Teachers, and School Districts

That There Are No Privacy Concerns With Google Education.

24. Google recognizes that “trust is earned through protecting teacher and student
privacy’ and has made a number of public promises designed to convince parents, teachers,
school districts, and students that it will protect the privacy of students who use Google
Education.

25. To that end, in order to reaffirm the commitments it has made over the years to
safeguard and protect student privacy, including to school districts, Google signed the K-12
School Service Provider Pledge to Safeguard Student Privacy (the “Student Privacy Pledge”) in
or around January 2015.

26. The Student Privacy Pledge is a set of principles and promises developed by the
Future of Privacy Forum and The Software & Information Industry Association regarding the
collection, use, and maintenance of student data.’

27. | Though not an original signatory, and hesitant to sign on® (only succumbing after
public outrage), Googled eventually signed the Student Privacy Pledge and affirmatively and
expressly committed to:

(a) Not collect, maintain, use or share student personal information beyond that

needed for authorized educational/school purposes, or as authorized by the
parent/student;

 

c Privacy and Security, Google LLC,

http://services.google.com/fh/files/misc/gsuite_for_education_privacy_security.pdf (last visited
February 20, 2020).

7 Student Privacy Pledge Signatories, Future of Privacy Forum and The Software &

Information Industry Association, https://studentprivacypledge.org/signatories/ (last visited
February 20, 2020).

8 Google Changes Course, Signs Student Data Privacy Pledge, Wall Street Journal,

https://blogs. wsj.com/digits/201 5/01/20/google-changes-course-signs-student-data-privacy-
pledge/ (last visited February 20, 2020).
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 9 of 24

(b) Not use or disclose student information collected through an
educational/school service (whether personal information or otherwise) for
behavioral targeting of advertisements to students;

(c) Not build a personal profile of a student other than for supporting authorized
educational/school purposes or as authorized by the parent/student;

(d) Not knowingly retain student personal information beyond the time period
required to support the authorized educational/school purposes, or as
authorized by the parent/student;

{e) Collect, use, share, and retain student personal information only for purposes
for which Google was authorized by the educational institution/agency,
teacher, or the parent/student; and

(f) Disclose clearly in contracts or privacy policies, including in a manner easy
for parents to understand, what types of student personal information Google
collects, if any, and the purposes for which the information Google maintains
is used or shared with third parties.

28. Google publicly promoted its decision to sign the Student Privacy Pledge and
received positive coverage of its commitment.

29. As described in Section IV below, in direct contradiction to the express
assurances and promises made through the Student Privacy Pledge, Google collects and records
each student’s web browsing activities, the videos they watch on YouTube, and other

information not generated for or related to educational! purposes whatsoever.

III. Google Likewise Deceptively Markets Its Google Education Platform to Educators
in Order to Increase Enrollment.

30. ‘Beyond its privacy pledges, Google takes additional steps to encourage educators
to adopt Google Education in their classrooms.

31. In its marketing materials, Google promotes the myriad benefits of implementing
Google Education in the classroom. (See Figures 1-3, showing screenshots of Google’s

webpages promoting some of the many resources available to teachers who implement Google
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 10 of 24

Education in their classrooms.)

 

Spark learning with G Suite for Education

A suite of tools designed to empower educators and students as they learn and innovate together. Sign up your
Institution for G Suite for Education.

 

 

 

Fig. 1.

 

To help expand
learning for everyone

Working to support education through our products,
programs, and philanthropy.

 

 

Fig. 2.

 

<> oe
Teaching resources to empower learning
in the classroom Gaging & cs Nc
Discover a broad selection of apps, activities, lesson plans, digital Iteracy

tools, and games to advance learning in the classroom including virtual
feld trips, lessons on coding, and more.

XA

 

 

 

Explore teaching resources
Digital Litera Language, Arts &
2 a Culture
Fig. 3.
32. Google likewise provides various training tools and manuals designed to convince

teachers to implement Google Education into their classrooms.

33. | What is conspicuously absent from these marketing materials is any adequate

10
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 11 of 24

disclosure that, by introducing Google Education to the classroom, Google will track and
monitor students’ web browsing activities and other information not generated for or related to
educational purposes whatsoever.

34. In fact, Google actively misrepresents its privacy-violative conduct and provides
educators with a false sense of security about its data collection practices. For example, on one of
its promotional webpages, Google notes that its core services ‘‘do not contain advertising nor do
they use information in those services for advertising purposes.” Google also claims that all of its
“G Suite for Education core services support COPPA and FERPA compliance.” (See Figure 4
below, showing a screenshot from Google’s Google Education marketing website. Emphasis

added.)

 

 

Transform how your school works with
our suite of free, secure tools
G Suite core services do not contain advertising nor do they use

information in those services for advertising purposes. Plus, all G Suite for
Education core services support COPPA and FERPA compiiance.

 

 

Fig. 4.

35. These representations are misleading. First, advertising is but one of an entire
constellation of commercial purposes Google is prohibited from using student information for
under COPPA, and a purported lack of advertising does not in any way mean COPPA
compliance. Second, Google is implying that its products are COPPA/FERPA compliant, but in
reality Google is saying that its products merely “support” COPPA/FERPA compliance. It is
unclear what “supporting compliance” means in this context. Both of these statements are
misleading because in reality, once Google Education is introduced into the classroom, Google

uses it to vociferously collect children’s (and older students’ and educators’) personal and

11
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 12 of 24

sensitive information for Google’s own commercial purpose without first informing parents, let
alone obtaining “verifiable parental consent” as required by COPPA.

IV. Google Collects Virtually Everything That Students—Including Those Under 13—
Do Online Through Google Education for its Own Commercial Purposes.

36. Today, more than half the students in the country use Google Education.

37.  Inschools that use Google Education, students are automatically assigned a
unique username and password that identifies the student with a particular Google Education
account.

38. Students are typically given their Google Education credentials the first day of
classes and are immediately instructed—in the classroom—to log into their Google accounts on
their private computers, mobile devices, and/or school-issued Chromebooks in order to use
Google Education.

39, | When students log into a school issued or personal Chromebook, Google will tum
on the Chrome Sync function by default. This, in turn, automatically starts uploading students’
Chrome usage data—such as bookmarks, web searches, passwords, and online browsing
habits—to Google’s servers. Google acknowledges in a help page that it can read this data but
States: “With a passphrase, you can use Google’s cloud to store and sync your Chrome data
without letting Google read it.”° Unfortunately, the option to set such a passphrase to stop
Google from reading private student data is off by default, and buried in settings that parents
likely never see.

40. Students also are often encouraged to logon to their Google Education accounts

 

9 Google Chrome Help, Google LLC,
https://support.google.com/chrome/answer/165139?co=GENIE.Platform%3 DDesktop&hl=en
(last visited February 20, 2020).

12
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 13 of 24

on the Chrome browser of their family’s personal computers. When doing so, an option exists to
turn on Google Sync and link the family’s existing Chrome usage data to the student’s Google
Education account—which associates even more personal data to the student’s Google profile.

41. Additionally, once students are signed into their Google Education accounts,
Google uses cookies to identify students and begins collecting essentially everything they do
online, including the names and URLs of websites searched and visited, and what videos they
watch on YouTube.!”

42. Google routinely and automatically collects this highly sensitive data regardless
of whether students are using a school issued device or are logged into their Google Education
account through a personal device.!!

43. Even if students affirmatively log out of their accounts through a settings page,
Google permanently ties this data to their profiles.

44. —_ In its marketing materials, Google even boasts that kids as young as kindergarten-
age in New Mexico now have Google email accounts and that all students will have access to

their accounts for years after they graduate. (See Figure 5, showing a screenshot of Google

Stories of Impact.)

 

10 This should be no surprise to Google. On September 4, 2019, the Federal Trade

Commission, together with the New York Attorney General’s Office, announced a $170 million
settlement with Google’s video sharing subsidiary—Y ouTube—over allegations that it collected
children’s personal information without their parents’ consent in violation of COPPA.

i Until recently, Google also collected, on information and belief, children’s precise

physical locations, mobile device contact lists (when signed into their mobile devices), and audio
recordings of children’s voice notes and searches.

13
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 14 of 24

{3 OUTCOMES: Saving Money and Cultivating Relationships

Cost Savings Sometimes It's the Little Things
Prior to Going Google, we put significant time and money into file MESD is able to provide an additional perk that
storage, software licensing, email servers, and local virus scanning wouldn't be possible if it wasn't free:
Now we enjay all ihe features and benefits of G Suite for Education
for FREE .
. This helps them maintain
contact with teachers and community
Web-based office suite comparable to competing products members important to them as they
#  Unbemited file storage in the Google Drive cloud - and it’s all Move into the workplace or further
incrementally backed up! education.

«= = Google Vault allows us to maintain extremely reliable and rapid
backups and monitoring of email and documents for staff and
students without the fear of lost data or legat failures

We are 7+ years into our Google adoption, and it still costs $0 per user!

 

 

Googe &

(Fig. 5.)

 

45. By tracking and cataloguing everything children do online and on their digital
devices, Google has unprecedented visibility and access into the online lives of children across
the country and specifically, in the State of New Mexico.

46. Ultimately, though it is marketed to schools as a purely educational tool, Google
Education provides far more benefit to Google than it does to students or schools. Google
recognizes that by giving children free access to its online tools and habituating them at a young
age, Google obtains something much more valuable: generations of future customers.

47, Google also uses the data it accumulates through Google Education for its own
commercial purposes—as Google itself admitted in response to a Congressional inquiry into the
privacy practices associated with Google Education."

48. Google likewise tracks and documents the online activity of teachers using

 

ie Susan Molinari, Vice President, Public Policy and Government Relations, Americas,

Google LLC February 12, 2016 Letter to Senator Al Franken, available at
https://www.eff.org/files/2016/12/14/1602 16googleresponse.pdf (“Google may use the data from
additional services outside of the GAFE core services for the purposes described in our Privacy
Policy, which include, for example, product improvement and product development.”).

14
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 15 of 24

Google Education through a Chrome browser or Chromebook without their prior knowledge or

consent.

Vv. Google’s Collection of Non-Educational Data from Students Violates its Own
Privacy Promises as Well as Federal Law.

49, Despite its numerous assurances, Google has been using Google Education to spy
on New Mexico children, teachers, and their families by collecting troves of their personal
information—including by monitoring kids while they browse the Internet in their private
homes, on their private computers and phones, and on their private networks—and using that
data for its own commercial benefit.

50. In addition to breaking its own promises, including those identified in Sections II—
III, Google does not provide adequate notice to the parents or the teachers of the tracked children
about these data collection practices and, worst of all, does not obtain any form of verifiable
parental consent before doing so.

51. | Beyond thwarting parental autonomy by unlawfully collecting children’s
information in the first place, Google also robs parents of any control over the subsequent use of
collected data. Further, it does not allow children to use the Google Education platform in a
manner that allows children to avoid gratuitous collection of their personal information. Thus,
Google uses its ability to provide schools—and thereby children, parents, and educators—with
much needed resources in a deeply exploitative manner, forcing children to use products and
services that will secretly (and unlawfully) monitor them, in order to receive an education.

52. | Google—and not school districts—has an obligation to provide notice to parents
and obtain their consent. After all, schools that partner with Google are not in a position to
properly inform parents of the types of information that Google will be collecting from students,

or to describe each use to which that information is put (indeed, only Google has full knowledge

15
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 16 of 24

of the extent of its practices), and are likewise victims of Google’s practices themselves.

53. Google is required to inform parents of its data collection practices. It is also
required to direct this notice at the parents of children whose data it seeks to collect and to obtain
verifiable parental consent.

54. Google did not obtain verifiable parental consent via an online form, a toll-free
number, a video-conference call—or by any other method allowed under COPPA or recognized
under any other law—enabling a parent to accept or reject Google’s data collection practices.

55. Furthermore, the pop-up notifications that Google displayed to students when first
accessing their Google Education accounts are not intended nor available for review by the
child’s parent. The notifications appear when the child uses his or her Chromebook computer or
logs on to a Chrome browser in order to complete school work.

56. | Even if such notifications fully informed a child of Google’s collection practices
(they do not), such notice is insufficient under COPPA because children under 13 do not have
the capacity to consent to Google’s data collection practices.

57. | The consequences of Google’s tracking cannot be overstated: children are being
monitored by one of the largest data mining companies in the world, at school, at home, on
mobile devices, without their knowledge and without the permission of their parents. Vast
amounts of personal data generated by the student while online will be captured by Google and
added to the student’s profile. While purporting to offer only educational services, Google
instead has stripped children and parents of autonomy and control of their most sensitive
personal information, forcing children to acquiesce to constant monitoring, in perpetuity, in

exchange for their education.

16
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 17 of 24

FIRST CAUSE OF ACTION
Violations of the Children’s Online Privacy Protection Act
15 U.S.C. §§ 6501, et seq.

58. Plaintiff State of New Mexico incorporates the foregoing allegations as if fully set
forth herein.

59. The Attorney General of the State of New Mexico is authorized to bring a civil
action in the name of the State, against Google, to enforce regulations prescribed by COPPA
and to secure remedies for violations of such regulations. See 15 U.S.C. § 6504.

60. | Under COPPA, an operator of a website or online service that collects personal
information from children must provide notice to the child’s parent about its data collection
practices and obtain verifiable parental consent prior to any collection or use of personal
information from children. A violation of this regulation is deemed unlawful. 16 C.F.R. § 312.3.

61. COPPA defines a ‘“‘child” as “an individual under the age of 13.” 16 CFR. §
312.2.

62. Google is required to comply with the requirements set out in COPPA because it
has specifically developed the Google Education platform for use by students in grades K-12.
Furthermore, Google has actual knowledge that children under the age of 13 use its apps and
services.

63. Google is an “operator” as contemplated by 16 C.F.R. § 312.2 because it operates
a “Web site located on the Internet or an online service and who collects or maintains personal
information from or about the users of or visitors to such Web site or online service . . . where
such Web site or online service is operated for commercial purposes involving commerce among
the several States or with 1 or more foreign nations.” Indeed, students can access Google’s

services online and Google provides its Google Education platform to schools in New Mexico

17
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 18 of 24

and throughout the country.

64. Google “collects” personal information from New Mexico children because it
requests, prompts, or encourages a child to submit personal information online or it passively
tracks children online.

65. Specifically, Google collects or has collected, on information and belief, New
Mexico children’s browsing histories, their contact lists, and their audio notes and memos in the
form of audio files containing the child’s voice. Google attributed, and continues to attribute, all
data it collects from children to their Google accounts with the child’s unique school email
address.

66. Pursuant to 16 C.F.R. § 312.4(a), “[iJt shall be the obligation of the operator to
provide notice and obtain verifiable parental consent prior to collecting, using, or disclosing
personal information from children. Such notice must be clearly and understandably written,
complete, and must contain no unrelated, confusing, or contradictory materials.”

67. Google has failed to provide notice to children’s parents of its data collection
practices as required by 16 C.F.R. § 312.4. Specifically, Google failed to give direct notice to
parents, stating the types of personal information it seeks to collect from the child.

68. Any notice that Google provides is not intended for the child’s parent and
contains terms that no child under the age of 13 would comprehend or would have the capacity
to accept.

69. Further, Google failed to obtain—or even adequately attempt to obtain—parental
consent authorizing it to collect and use minors’ personal and sensitive information.

70. Each instance of collection and use of a New Mexico child’s personal information

in which Google violated COPPA in one or more ways described above constitutes a separate

18
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 19 of 24

violation for which the State seeks: (a) an injunction enjoining the practice and requiring
compliance with COPPA, (b)} damages, restitution, or other compensation on behalf of residents
of the State, and (c) such other relief as the Court may consider to be appropriate.

71. Prior to filing this action, the State provided to the FTC written notice of this
action and a copy of this Complaint, consistent with the requirements of 15 U.S.C. § 6504.

SECOND CAUSE OF ACTION
Violations of the New Mexico Unfair Practices Act
N.M. Stat. Ann. §§ 57-12-1, et seq.

72. Plaintiff the State of New Mexico incorporates the foregoing allegations as if fully
set forth herein.

73. Pursuant to Section 1303(c) of COPPA, 15 U.S.C. § 6502(c), a violation of
COPPA constitutes an unfair or deceptive act or practice in or affecting commerce, in violation
of the FTC Act.

74. Section 57-12-4 of the New Mexico UPA provides that “[i]t is the intent of the
legislature that in construing Section 3 [N.M. Stat. Ann. § 57-12-3] of the Unfair Practices Act
the courts to the extent possible will be guided by the interpretations given by the federal trade
commission and the federal courts.”

75. Assuch, Google has engaged in unfair and deceptive acts or practices in violation
of N.M. Stat. Ann. §§ 57-12-1, et seq.

76. Additionally, Google has made material misrepresentations and omissions, both
directly and indirectly, related to the privacy-invasive and uniawful behaviors and practices
detailed herein.

77. Google has made material misrepresentations and omissions directly through,

inter alia, its signing of the Student Privacy Pledge and through other public-facing documents

19
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 20 of 24

such as websites, privacy policies, marketing materials, and public statements, in which it omits
or otherwise conceals the full extent of the privacy violations detailed herein.

78. Similarly, Google has made material misrepresentations and omissions indirectly
through representations and warranties as to, inter alia, the privacy-protective nature of its
Google Education platform and its suitability for children.

79. Assuch, Google has engaged in additional unfair and deceptive acts or practices
in violation of N.M. Stat. Ann. §§ 57-12-1, et seq.

80. Additionally, Google has engaged in unconscionable practices in violation of
N.M. Stat. Ann. §§ 57-12-1, et seg. Google’s secret and unlawful monitoring of children through
Google Education takes advantage of the lack of knowledge, ability, experience, or capacity of
the children, parents, and educators of New Mexico to a grossly unfair degree. Google purposely
misrepresents and obfuscates its COPPA-violative conduct, which in turn results in the children
of New Mexico being forced to use Google Education in order to participate in school. Google
has complete control over the data collection, use, and retention practices of Google Education,
and uses this control not only to secretly and unlawfully monitor and profile children, but to do
so without the knowledge or consent of those children’s parents. Such exploitation, by Google,
of its unique position and its unique knowledge occurs to the detriment of the children, parents,
and educators in the State of New Mexico.

81. Google’s unfair, deceptive, and unconscionable acts or practices alleged herein
may have, tended to, or actually have deceived or misled New Mexico consumers, including
parents, teachers, school officials, and students. Further, Google has taken advantage of the lack
of knowledge, ability, experience, or capacity of New Mexico consumers to the detriment of

those consumers.

20
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 21 of 24

82. Each wrongful act or practice committed by or engaged in by Google in violation
of the statute is an unfair, deceptive, and/or unconscionable act or practice in the conduct of trade
or commerce, which is unlawful under the UPA.

83. Google’s violations were, and are, willful, deceptive, unfair, and/or
unconscionable. Google is aware of the violations, yet has failed to adequately and affirmatively
take steps to cure the misconduct.

84. Google’s willful violations justify assessing civil penalties of up to $5,000 for
each violation of the UPA.

85. The State has determined that Google is using, and has used, methods, acts, and
practices prohibited by the UPA, such that the imposition of an injunction against Google
prohibiting the conduct set forth herein is in the public interest. Therefore, to prevent Google
from continuing to engage in the violations as set forth herein, the State hereby seeks temporary
and permanent injunctions prohibiting Google from engaging in the unfair, deceptive, and
unconscionable policies, practices, and conduct described in this Complaint.

86. Google is liable to the State for restitution, in an amount to be determined at trial,
arising out of Google’s deceptive and/or unfair methods, acts, and practices.

THIRD CAUSE OF ACTION
Intrusion Upon Seclusion

87. Plaintiff the State of New Mexico incorporates the foregoing allegations as if fully
set forth herein.

88. The State of New Mexico brings this claim in its parens patriae capacity pursuant
to New Mexico’s quasi-sovereign interest in the health and well-being of its residents. The State
of New Mexico possesses an interest in this matter apart from the interests of private parties. The

State of New Mexico acts herein as a representative of its citizens to redress injuries that affect

21
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 22 of 24

the general population of New Mexico in a substantial way.

89, Citizens of the State of New Mexico have reasonable expectations of privacy in
their online behavior. New Mexico citizens’ private affairs include their behavior on the Internet,
including the Google Education platform, other Google services, and any other behavior that
may be monitored by the surreptitious tracking employed or otherwise enabled by Google’s
behavior described herein.

90. The reasonableness of such expectations of privacy is supported by Google’s
unique position to monitor New Mexico citizens’ behavior through the Google Education
platform, a suite of technological services that students must use in order to receive their
education. It is further supported by the surreptitious, highly-technical, and non-intuitive nature
of Google’s tracking.

91. | Google intentionally intruded on and into New Mexico citizens’ solitude,
seclusion, and/or private affairs by intentionally designing the Google Education platform to
surreptitiously obtain, improperly gain knowledge of, review, and/or retain New Mexico
citizens’ activities through the monitoring technologies and activities described herein.

92. These intrusions are highly offensive to a reasonable person. This is evidenced by,
inter alia, the legislation enacted by Congress, including COPPA itself, rules promulgated
thereunder, enforcement actions undertaken by the FTC and State Attorneys General, and
countless studies, op-eds, and articles decrying the online tracking of children. Further, the extent
of the intrusion cannot be fully known, as the nature of privacy invasion involves the collection
and use of New Mexico citizens’ personal information, for undisclosed and potentially
unknowable purposes, in perpetuity. Also supporting the highly offensive nature of Google’s

conduct is the fact that Google’s principal goal at all times has been to surreptitiously monitor

22
Case 1:20-cv-00143-NF-KHR Document 1 Filed 02/20/20 Page 23 of 24

New Mexico children—in one of the most private spaces available to an individual in modern
life—under the auspices of providing educational services, which students and their parents are
often powerless to refuse.

93. | New Mexico citizens were harmed by the intrusion into their private affairs as
detailed throughout this Complaint.

94. | Google’s actions and conduct complained of herein were a substantial factor in
causing the harm suffered by New Mexice citizens.

95. As aresult of Google’s actions, the State seeks injunctive relief in the form of
Google’s cessation of practices in violation of COPPA and the UPA, and destruction of ail
personal data obtained in violation of COPPA and the UPA.

96. Asaresult of Google’s actions, the State seeks nominal and punitive damages in
an amount to be determined at trial. The State seeks punitive damages because Google’s
actions—which were malicious, oppressive, and willful—were calculated to injure New Mexico
citizens and made in conscious disregard of New Mexico citizens’ rights. Punitive damages are
warranted to deter Google from engaging in future misconduct.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff State of New Mexico respectfully requests that this Court enter
an Order granting the following relief:

A. Declaring that Google’s actions constitute violations of COPPA, violations of the
FTC Act, violations of the UPA, and intrusion upon seclusion;

B. Enjoining Google and its employees, officers, directors, agents, successors,
assignees, merged or acquired predecessors, parent or controlling entities, subsidiaries, and all

other persons acting in concert or participating with it, from affecting commerce within the State

23
Case 1:20-cv-00143-NF-KHR Document1 Filed 02/20/20 Page 24 of 24

of New Mexico by engaging in unfair methods of competition and unfair or deceptive trade

practices in violation of New Mexico or federal law, and ordering temporary, preliminary, or

permanent injunctive relief;

C. Awarding the State civil penalties in the amount of $5,000 for each willful

violation of the UPA;
D. Awarding the State damages, restitution, or other compensation;
E, Awarding the State its reasonable attorneys’ fees and costs;
Fe Awarding the State pre- and post-judgment interest, to the extent allowable;
G. Awarding such and other injunctive and declaratory relief as is necessary; and
H. Awarding such other and further relief as the Court deems reasonable and just.

Dated: February 20, 2020

Respectfully submitted,

ATTORNEY GENERAL OF NEW MEXICO
HECTOS H. BALDERAS

Brian E. McMath

bmcmath@nmag.gov

P. Cholla Khoury

ckhoury@nmag.gov

CONSUMER & ENVIRONMENTAL PROTECTION DIVISION
NEW MEXICO OFFICE OF THE ATTORNEY GENERAL
Post Office Drawer 1508

Santa Fe, New Mexico 87504

Tel: 505.717.3531

Fax: 505.318.1050

24
